DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doong (5,950,509).
Doong (‘509) discloses (noting Fig. 7) an apparatus for selective rotation between drive members comprising: a first drive member (40) with a first end and a second end; a second drive member (50) with a first end and a second end, wherein said first drive member first end is configured to engage said second drive member first end; an input shaft with a first end (44) and a second end (45), wherein said input shaft first end is connected to said first drive member (40) second end; at least one return spring (41), wherein said return spring (41) is 
    PNG
    media_image1.png
    463
    269
    media_image1.png
    Greyscale
located between said first drive member (40) and said second drive member (50); a tool bit (511) with a first end and a second end, wherein said tool bit first end is connected to said second drive member (50) second end, and said tool bit second end is operable to drive fasteners (Col. 2, lines 37-39); a guide housing (barrel 31) with a first end, a second end, and an inner passageway, wherein said first drive member (40) and said second drive member (5)) are located inside said inner passageway; and a retaining means (35,36 33,34) for constraining axial movement of said first drive member and said second drive member within said inner passageway of said guide housing; wherein said first drive member and said second drive member are configured to engage using at least one of a group consisting of teeth, splines, friction pads, or magnets (one or more projections 43, 53); wherein said retaining means comprises at2Appl. No. 16/874,383 Response Dated August 03, 2022least one of a group consisting of snap rings (rings 34 and 36), pins, a threaded insert, an internal feature of said inner passageway, welds, or fasteners; wherein said tool bit second end is operable to drive fasteners using at least one of a group of screw drives consisting of a slot drive, cross drive (a cross drive is illustrated in Fig. 7), Phillips Head drive, Frearson drive, French Recess drive, JIS B 1012 drive, Mortoq drive, Pozidriv drive, Supadriv drive, Torq-set drive, Phillips/Slotted drive, Square drive, Pent drive, Hex drive, 12-point drive, Tri-angle drive, Robertson drive, Hex socket drive, Security hex drive, Double-square drive, Triple-square drive, 12- spline flange drive, Double hex drive, Torx drive, security Torx drive, Torx Plus drive, Polydrive drive, Torx tap drive, External Torx drive, Line Head male drive, Line Head female drive, Line Head Female tamper drive, Tri-point drive, Tri-groove drive, Tri-wing drive, Clutch A drive, Clutch G drive, One-way drive, Bristol drive, Quadrex drive, Pentalobe drive, or Spanner head drive; wherein said tool bit first end is either fixedly connected or removably connected to said second drive member second end (Col. 2, lines 37-39); further comprising: an attachment mechanism for attaching said input shaft second end to a power tool chuck or attachment point (Col. 2, lines 28-30), wherein said attachment mechanism is a hex shank connector (45); further comprising: a locker (37); a locker retainer (60), wherein said locker (37) is fixedly connected to said first end of said guide housing (31); a threaded section (44) on said input shaft; wherein said threaded section on said input shaft is operable to thread into a threaded inner bore in said locker (37); and a connection means for moveably connecting said locker to said locker retainer; wherein said connection means comprises at least one of a group consisting of overlapping extrusions, pins and slots, or elastic connectors (Col. 2, lines 21-26); wherein an outer surface of said guide housing is either circular in cross-section, or polygonal in cross-section, wherein said polygonal cross-section is operable to have a wrench grip said outer surface of said guide housing (the outer surface of the barrel 31 is circular in cross-section).  The examiner notes that the use of “either” “or” in a claim means that if one of the limitations are met by the prior art, then the prior art anticipates the claim.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sebree (11,173,586).
Sebree (‘586) discloses a socket extension assembly 10 comprises a drive 12 having a drive end 14 and a drive bit 16. Drive bit 16 is adapted to engage with a power drill or an impact machine via a hex drive, for example. Assembly 10 also includes a socket shell 18 defining a sleeve and having a socket stem 20 extending therefrom. Inside socket shell 18 are an inner bushing 30 and fixing elements to retain a drive 12 in axial alignment. For illustration purposes, in FIG. 1, on the machine side, a power drill D is shown in alignment with the hex drive bit 16, and on the working side, a sample socket S is shown in alignment with socket stem 20. While drive bit 16 is illustrated as a hex bit, it could be of any geometry that fits the machine's chuck. As seen in the figures, drive 12 comprises a drive stem 14 and an integral bit 16. In the illustrated embodiment, drive stem 14 is shown as a square drive, and bit 16 is shown as a hex bit that will mate to the chuck of drill D. It will be understood that these geometries may be any mating types.  Disposed within sleeve 26 and between shoulder 27 and bushing 30 is a spring 42. In the illustrated embodiment, while spring 42 is shown as a single wave spring member, it is understood that any number of springs or spring components may be used of varying types to provide the necessary biasing force to keep the tool disengaged from the shell to allow free rotation of socket 18 before axial pressure is applied and the socket engaged (Col. 2, lines 54-67; Col. 3, lines 1-15; and Col. 4, lines 30-38).

    PNG
    media_image2.png
    508
    380
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 5, 8, 9, 13, 14, 16-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 5, 8, 13, 14, 16, and 18 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is the examiner’s opinion that the limitations introduced in claims 5, 8, 13, 14, 16, and 18, tighter in combination with the rest of the limitations in the independent claim, would differentiate the claimed invention from that of the prior art considered as a whole, alone, or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as disclosing related fastener driving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/